 

 

 

 

 

 

 

¢USDS.'sDNY`

DOCU-MENT
U'.NITED STATES DISTRICT COURT ELEC'I'RONICALLY FIL_ED _
SOUTHERN DISTRICT OF NEW YORK "

DOC #:

DATE FILED:_ §§ ~_~ i ~ z:":» 7
JOSHUA ROSNER, f. _ . .

 

 

Plaintiff, 16"cv-7256 (JGK)
~ against -
MEMORANDUM OPINION

UNITED STATES OF AMERICA, ORDER

 

Defendant.

 

JOHN G. KOELTL, District Judge:

The movant, Joshua Rosner, seeks reconsideration of the
Court’s Memorandnm Opinion and Order dated July 12, 2018, in
which the Court denied the movant’s motion for partial summary

judgment. Rosner v. United States, No. 16cv7256, 2018 WL 3392867

 

(S.D.N.Y. July 12, 2018). The movant’s motion for
reconsideration is denied.
I.
Reconsideration of a previous Opinion of the Court is an
“extraordinary remedy to be employed sparingly in the interests
of finality and conservation of scarce judicial resources.” in

re Beacon Assocs. Litig., 818 F. Supp. 2d 697, 701 (S.D.N.Y.

 

2011) (quotation marks omitted). To succeed on a motion for
reconsideration, the movant carries a heavy burden. The movant
must show “an intervening change of controlling law, the
availability of new evidence, or the need to correct a clear

ll

error or prevent manifest injustice. Doe v. N.Y.C. Dept. of

 

 

 

 

Soc. Servs., 709 F.2d 782, 789 (2d Cir. 1983). “When newly
discovered evidence is the basis for reconsideration,” the
movant “must show that (1) the proffered evidence was
unavailable despite the exercise of due diligence by the movant
in procuring evidentiary support, and (2) manifest injustice
will result if the court opts not to reconsider its earlier
decision.” In re Rezulin Prod. Liab. Litig., 224 F.R.D. 346, 350
(S.D.N.Y. 2004}. “A motion for reconsideration is not an
‘opportunity for making new arguments that could have been
previously advanced.. . . .'” Liberty Media Corp. v. Vivendi
Universal, S.A., 861 F. Supp. 2d 262, 265 (S.D.N.Y. 2012)
(guoting Associated Press v. U.S. Dep’t of Def., 395 F. Supp. 2d
17, 19 (S.D.N.Y. 2005)). Moreover, “[t}he decision to grant or
deny a motion for reconsideration rests within the sound
discretion of the district court.” Vincent v. Money Store, No.
03cv2876, 2014 WL 1673375, at *1 {S.D.N.Y. April 28, 2014)
(guotation marks omitted); see also Scantibodies Lab., Inc. v.

Church & Dwight Co., Inc., No. 14cv2275, 2018 WL 584?403, at *1

 

(S.D.N.Y. Nov. 7, 2018).
II.
The movant does not set forth controlling law that the
movant brought to the Court’s attention in his motion for
partial summary judgment and that the Court overlooked. Nor does

the movant cite any intervening changes in controlling law that

 

compel a result other than the result reached in the Court’s
July 12, 2018 decision. Rather, the movant improperly reargues
the same points made in his summary judgment briefing; and in
doing so, the movant fails to point out persuasively any clear
errors made by the Court or any need to prevent manifest
injustice.

The movant also argues that new evidence obtained through
discovery indicates that his civil action with respect to tax
year 2006 was timely. The movant adds that such new evidence
also rebuts the Court’s conclusion that he knew of a potential
cause of action for tax year 2006 but delayed bringing it.
Rosner, 2018 WL 3392867 at *4-5. Consideration of the new
evidence allegedly supporting the movant's arguments is improper
because the evidence was not before the Court on the movant’s
motion for partial summary judgment and because discovery is

still ongoing.l See Smith v. City of New York, 1 F. Supp. 3d 114,

 

123 (S.D.N.Y. 2013) (“A party seeking reconsideration is not
supposed to treat the court’s initial decision as the opening of

a dialogue in which that party may then use such a motion to

 

1 The movant also includes with his motion for reconsideration a Rule
56.1 Statement. The movant’s Rule 56.1 Statement is stricken because a motion
for reconsideration is not a proper vehicle to attach Such a statement. §ee
Camacho v. Brandon, 69 F. Supp. 2d 546, 548 (S.D.N.Y. 1999) (“Local Rule 56.1
would be utterly useless if, after failing to comply with the local rules,
and failing to prevail on their motion, the erring parties could cure their
mistake by submitting the Statement as part of a motion for
reconsideration.”).

 

 

advance new theories or adduce new evidence in response to the
court’s rulings. The motion to reconsider cannot properly
advance new facts, issues or arguments not previously presented
to the court.” (guotation marks and citations omitted}); gf;

Toussie v. Allstate lns. Co., 213 F. Supp. 3d 444, 445 (E.D.N.Y.

 

2016) (“[C]ourts routinely deny motions for summary judgment as
premature when discovery over relevant matters is incomplete.”).

The new evidence obtained by the movant is not a basis for
reconsideration. The evidence is simply the result of ongoing
but incomplete discovery in this case. “[M]anifest injustice”
will not occur “if the [C]ourt opts not to reconsider its

earlier decision.” See ln re Rezulin, 224 F.R.D. at 350. In this

 

case, the movant is attempting to place his version of new
discovery before the Court even though discovery is not yet
complete. Rather than a motion for reconsideration, the movant’s
motion is a new motion for partial summary judgment based on
incomplete discovery. That is not a basis for reconsideration.
The movant will have an opportunity to make a new motion for
summary judgment after the completion of discovery.
CONCLUS ION

The Court has considered all of the arguments raised by the

parties. To the extent not specifically addressed,r the arguments

are either moot or without merit. For the reasons explained

 

 

above, the movant's motion for reconsideration is denied. The
Clerk of Court is directed to close docket number 75.
SO ORDERED.

Dated: New York, New York

November 14, 2013 f:::?§:/i (éf/C;W

QJ/thn G. Koeltl
United States District Judge

 

 

